It is my opinion that Section 483 of the Civil Aeronautics Act requiring carriers by air to file "tariffs showing all rates, fares and charges for air transportation between points served by it," etc., did not authorize the carrier to limit its liability under the law as established and applicable in determining the air carrier's responsibility in the circumstances as shown to exist by the evidence in this case, and it is therefore my view that the judgment of the trial court should be affirmed. Texas  Pac. Ry. Co. v. Mugg,202 U.S. 242, 50 L. Ed., 1011, 26 S. Ct., 628; Chicago  Alton Rd. Co. v.Kirby, 225 U.S. 155, 56 L. Ed., 1033, 32 S. Ct., 648;Southern Pacific Co. v. United States, 272 U.S. 445,71 L. Ed., 343, 47 S. Ct., 123; United States v. Atlantic Mutual Ins.Co., 343 U.S. 236, 96 L. Ed., 907, 72 S. Ct., 666.